Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Muratov et al., Olson et al., Kurs et al., Kuk et al., Baarman  and Baarman et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A wireless energy transfer system with a segmented control architecture, the system comprising: 
isolates the first set of control functions from user modification; and 
wherein the secondary controller performs a second set of control functions and exposes the second set of control functions in an access-level hierarchy to user modification through a programming interface.
The above features and elements when combined with other features and elements of the above claim were not found in any of the prior art of record.
Claim 1 - A wireless energy transfer system with a segmented control architecture, the system comprising: 
a wireless energy transfer system coupled to a primary controller; and 
a user configurable secondary controller in communication with the primary controller, wherein the primary controller performs a first set of essential control functions for the wireless system and isolates the first set of control functions from user modification; and wherein the secondary controller performs a second set of control functions and 
Allowed Claims
Independent Claim 1 is allowed along with dependent claims 2-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838